Name: Council Decision (EU, Euratom) 2017/1244, taken by common accord with the President of the Commission, of 7 July 2017 appointing a Member of the European Commission
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2017-07-11

 11.7.2017 EN Official Journal of the European Union L 178/12 COUNCIL DECISION (EU, Euratom) 2017/1244, taken by common accord with the President of the Commission, of 7 July 2017 appointing a Member of the European Commission THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the second paragraph of Article 246 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the opinion of the European Parliament (1), Whereas: (1) On 23 October 2014 the European Council adopted Decision 2014/749/EU (2) appointing the European Commission for the period until 31 October 2019. (2) In a letter dated 28 October 2016, Mr Jean-Claude JUNCKER, President of the Commission, informed the Council that Ms Kristalina GEORGIEVA had resigned from her post as a Vice-President and Member of the Commission with effect from 1 January 2017. (3) In accordance with the second paragraph of Article 246 of the Treaty on the Functioning of the European Union, a vacancy caused by resignation is to be filled for the remainder of the Member's term of office by a new Member of the same nationality. (4) A new Member of the Commission should therefore be appointed, HAS ADOPTED THIS DECISION: Article 1 By common accord with Mr Jean-Claude JUNCKER, President of the Commission, the Council appoints Ms Mariya GABRIEL as Member of the Commission for the remainder of the term of office, which runs until 31 October 2019. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 July 2017. For the Council The President M. MAASIKAS (1) Opinion of 4 July 2017 (not yet published in the Official Journal). (2) OJ L 311, 31.10.2014, p. 36.